DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
	The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The independent claim(s) recites, in part, ‘estimating a coefficient vector based on an indicator function’, ‘updating the coefficient vector’, ‘determining if a change in the coefficient vector is less than a predetermined value’, and ‘responsive to determining the change in the coefficient vector is less than the predetermined value, outputting a 
-	Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: methods and devices for gathering data and processing data which are needed to implement the abstract idea. 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-5, 9-14 and 16-19 are also directed to non-statutory subject matter and when combined with independent claims do not cure the deficiency under 35 U.S.C. 101. If applicants incorporate limitations of claims 6 or 20 it will overcome 101 rejections.
For further clarification see MPEP 7.05, 2106, USPTO Interim Guidance July 2015 Update Quick Reference Sheet (available from www.uspto.gov).




Claim 3 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites initializing coefficient vector for at least one of: modality, resolution, or time stamp. In other words, the claim is merely initializing rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 4 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites computing an average of at 

Claim 5 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim wherein the aligning of multiple time series further comprises: aligning one or more time series based on adjacent time stamp of a lowest resolution. In other words, the claim is merely aligning rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim 7 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites wherein updating the coefficient vector further comprises, updating the coefficient vector for at least one of a 

Claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites program instructions to calculate a lag between one or more input time series and the target time series. In other words, the claim is merely calculating rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites initialize coefficient vector for 

Claim 11 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites compute an average of at least one of modality, resolution, or time stamp. In other words, the claim is merely computing rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites aligning one or more time series based on adjacent time stamp of a lowest resolution. In other words, the claim is merely aligning rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed 

Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites updating the coefficient vector for at least one of a one or more resolutions, modality, or lag by minimizing a difference between a prediction results and an average. In other words, the claim is merely calculating and leveraging rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites updating the coefficient. In other words, the claim is merely updating rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim 16 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites calculate a lag between one or more input time series and the target time series. In other words, the claim is merely calculating rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention.
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites initialize coefficient vector for at least one of modality, resolution, or time stamp. In other words, the claim is merely initializing rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.



Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements besides the abstract idea. It is noted that the claim recites aligning one or more time series based on adjacent time stamp of a lowest resolution. In other words, the claim is merely aligning rather than sufficiently reciting an actual element of, for example, performing a control and linking the "control" to the other limitations of the claimed invention. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to “computer readable 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10627787. 
Instant Applications 16/589231
USP 10627787
1. A computer-implemented method for optimizing aluminum smelting control, the method comprising: estimating a 
aligning, by one or more processors, multiple time series; calculating, by the one or more processors, an indicator function; estimating, by the one or more processors, a coefficient vector based on the indicator function; updating, by the one or more processors, the coefficient vector; determining, by the one or more processors, if a change in the coefficient vector is less than a predetermined value; and responsive to determining the change in the coefficient vector is less than the predetermined value, outputting, by the one or more processors, a target time series for controlling aluminum smelting.

program instructions to align multiple time series; program instructions to calculate an indicator function; program instructions to estimate a coefficient vector based on the indicator function; program instructions to update the coefficient vector; program instructions to determine if a change in the coefficient vector is less than a predetermined value; and responsive to determining the change in the coefficient vector is less than the predetermined value, program instructions to output a target time series for controlling aluminum smelting.

align multiple time series; program instructions to calculate an indicator function; program instructions to estimate a coefficient vector based on the indicator function; program instructions to update the coefficient vector; program instructions to determine if a change in the coefficient vector is less than a predetermined value; and responsive to determining the change in the coefficient vector is less than the predetermined value, program instructions to output a target time series for controlling aluminum smelting.



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record taken either alone or in combination fails to disclose a system/method/program product comprising the following limitation/feature:

Claim 1: "responsive to determining the change in the coefficient vector is less than the predetermined value, outputting, by the one or more processors, a target time series for controlling aluminum smelting".

Claim 8: "responsive to determining the change in the coefficient vector is less than the predetermined value, program instructions to output a target time series for controlling aluminum smelting".

Claim 15: "responsive to determining the change in the coefficient vector is less than the predetermined value, program instructions to output a target time series for controlling aluminum smelting"

in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicant's invention defines over the prior art of record.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119